Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Allowable Subject Matter
Claims 1-8; 11-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The art of record did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

" transmitting, by the smart device, the ID to a content provider; receiving, via the smart device, content to render on the smart device from a content provider, said content associated with the ID and comprising media content and push information, said push information comprising a push time representing a time point in the media content and digital item information associated with a digital item appearing in the media content at said push time; detecting, by the smart device during playback of the media content on the smart device, that a current playback position of the media content equals the push time; establishing, via the smart device, a network connection with the mobile terminal device using the ID at said push time; and communicating, by the smart device, the digital item information to the mobile terminal device using the network connection, said communication causing the mobile terminal device to display the digital item information in a mobile application executing on the mobile terminal when the digital item appears in the media content displayed on the smart device, while the smart device plays the media content” as recited in claims 1 and 11.

And “ logic, executed by the processor, for transmitting the ID to a content provider; logic executed by the processor for receiving, via the smart device, content to render on the smart device from a content provider, said content associated with the ID and comprising media content and push information, said push information comprising a push time representing a time point in the media content and digital item information associated with a digital item appearing in the media content at said push time; logic executed by the processor for detecting, during playback of the media content on the smart device that a current playback position of the media content equals the push time; and logic executed by the processor for establishing, via the smart device, a network connection with the mobile terminal device using the ID; and logic, executed by the processor, for communicating the digital item information to the mobile terminal device using the network connection, said communication causing the mobile terminal device to display the digital item information in a mobile application executing on the mobile terminal when the digital item appears in the media content displayed on the smart device, while the smart device plays the media content” as recited in claim 19.






                                                                     Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JEAN D SAINT CYR/Examiner, Art Unit 2425                    

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425